DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are currently pending in this Application. 
 Information Disclosure Statement
	Applicant’s Information Disclosure Statement (IDS), filed on September 27, 2021 follows the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification does not reasonably provide enablement for treating/inhibiting the growth of the vast array of cancer(s) encompassed by claim 21.
 	The applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.'' MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  Applying this rule to claims 3, 7 and 9, the scope of diseases claimed to be treated would thereby include many types and kinds of cancer, including such diverse types of cancer as leukemia, sarcoma, malignant lymphomas, as well as breast cancer, lung cancer, prostate cancer, neuroblastomas, etc.  However, the Specification merely describes a few studies in ten human cancer cell lines.  Given the scope of the many types of cancer included within claims 3, 7 and 9, their varied etiologies, and the diversity of their patient populations, the disclosure in the Specification is insufficient to permit a person skilled in the art to use the instant compound for treating any or all types of cancer, as instantly claimed.
 In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described above.
The Nature of the Invention
Claim 21 is directed to a method for treating cancer in a subject, by administering the instantly claimed pharmaceutical composition to said subject.
The Breadth of Claims
The text of claim 21 does not specify or enumerate those many types of cancers that would fall within its scope (i.e. since the term "cancer" has not been defined in the claim as a closed set of types of cancers or tumors).  As noted earlier, the applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  In view of this rule, claim 38 may be reasonably interpreted to encompass hundreds of forms of cancers or cancerous tumors, as neither the claims themselves, nor the Specification, expressly defines a closed set of cancers or cancerous tumors.  The scope of claims 3, 7 and 9 reasonably encompasses such a broad spectrum of types of cancers/ cancerous tumors that it is unreasonable to believe, on its face, that a particular chemical compound or medicament could be used “for treating cancer” of so many different types, in the absence of supporting scientific data or references in the disclosure to the contrary.  Due to the unpredictable nature of cancer and the fact that over 3,000 different cancers exist, the various types of cancers have different causative agents, involve different cellular mechanisms, and differ in treatment protocol, thus no single compound exists presently that is known to treat all cancers as a blanket therapeutic.  Furthermore, the Merck® manual currently has many cancer treating agents (over 12,000 compounds), yet they are only known to treat a few cancers each.  
The State of the Prior Art
The state of the art is that "treating cancer" encompasses treating any form of cancer or cancerous tumour, which encompasses an extremely large group of diseases that are unpredictable and difficult to treat, and not enabled by the disclosure.  Instant claims 3, 7 and 9 are directed to methods of treating such varied forms of cancer as breast cancer, lung cancer, prostate cancer, sarcomas, neuroblastomas, melanomas, lymphomas, leukemias, etc.  However, subsequent to the time of this application, as stated above, no compound is known to treat all cancers or all tumors as a blanket therapeutic. 
Further, regarding the treatment of cancer, Dermer (Bio/Technology, 1994, 12:320) teaches that, "petri dish cancer" is a poor representation of malignancy, with characteristics profoundly different from the human disease.  Dermer teaches that when a normal or malignant body cell adapts to immortal life in culture, it takes an evolutionary type step that enables the new line to thrive in its artificial environment. This step transforms a cell from one that is stable and differentiated to one that is not. Yet normal or malignant cells in vivo are not like that. The reference states that evidence of the contradictions between life on the bottom of a lab dish and in the body has been in the scientific literature for more than 30 years. It is well known in the art that cells in culture exhibit characteristics different from those in vivo and cannot duplicate the complex conditions of the in vivo environment involved in host-tumor and cell-cell interactions.  
The Relative Skill of Those in the Art
Those practitioners who treat cancer of any type (medical clinicians, pharmacists and/or pharmaceutical chemists) presumably would be highly skilled in the art. 
The Predictability or Unpredictability of the Art
Even though the instant compounds may have been identified as having antiproliferative activity, as a practical matter their use as therapeutic agents for treating or preventing a broad range of cancer or cancerous tumors, remains extremely unpredictable.  It is noted that the pharmaceutical art generally is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court in In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) held that, “in cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.''  In other words, the more unpredictable an area the more specific enablement is needed in order to satisfy the statute. In the instant case, it has not yet been established in the art that antiproliferative activity would be effective, or even desirable, across the broad range of recited cancer types. 
The nature of the pharmaceutical arts is such that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities. There is no absolute predictability, even in view of the high level of skill in the art. This unpredictability is more pronounced where the diseases disclosed in the Specification are as complex and diverse in etiology and patient populations as the many different types of cancer disclosed in this application.   In light of the highly unpredictable nature of this art, the Specification failed to disclose facts which would enable the skilled artisan to use the claimed compounds to prevent or treat cancer without undue experimentation.  
The Amount of Direction or Guidance Present and
the Presence or Absence of Working Examples
There appeared to be no working examples provided in the Specification wherein any of the instant compounds were administered to a mammal for treating cancer or cancerous tumors of any kind.  Applicants provide several in vitro assays demonstrating the instant compounds’ as RET kinase inhibitors
The Quantity of Experimentation Necessary
When considering the claim of treating or inhibiting the growth of the broad array of types of cancer or cancerous tumors encompassed by claims 3, 7 and 9 using the instant claimed compounds in the context of the state of the art at the time of the invention, the absence of direction of working examples in the Specification, and the unpredictability of using the claimed invention for treating the broad scope of types of cancer or cancerous tumors encompassed by said claims, one skilled in the art would require an undue quantity of experimentation even to select which of the recited compounds of Formula (I) would be useful to treat cancer, or to select those patients who would benefit by administration of the claimed invention, and the skilled artisan would have little assurance of success. 
One skilled in the art would require an undue quantity of experimentation to make or use the invention for treating or inhibiting the growth of all of the claimed types of cancer encompassed by claim 21.   The Examiner suggests limiting the scope of the cancers to be treated to those that are enabled by Applicants' disclosure, i.e. wherein the cancer is a RET-associated cancer.
Claim Objections
Claims 22-25 are objected to by depending on a rejected base claim.






Reasons for Allowance 
The present invention of claims 1-20 and 26 is drawn to products of Formula 
    PNG
    media_image1.png
    133
    313
    media_image1.png
    Greyscale
as defined in claim 1.  The  products of the instant claims are novel and non-obvious over the prior art. The closest prior art is US Patent No.10,183,928 B2.  However, US Patent No.10,183,928 B2. fail to disclose or suggest the modifications necessary to arrive at Applicant's claimed compounds. None of the published products anticipated, or rendered obvious, the products as described in this application. 
Therefore, claims 1-20 and 26 are allowable.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626